Remarks
Claims 21-40 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
Applicant alleges that “the combination of Kim and Wager fails to disclose a secondary base station generating ‘a user plane integrity protection key, wherein the secondary base station generates the user plane integrity protection key according to the basic key and the key parameter by performing, using a key derivation function, calculation on the basic key and the key parameter.’”  Applicant then copies in the 
Applicant continues by alleging “The relevant parts of Kim state that a secondary base station such as a non-primary ‘NP-ENB generates KEY’ (¶ 281).  While the Examiner asserts that Kim’s KEY corresponds to a user plane protection key, the Examiner does not identify any portion of Kim to support this assertion.”  To the contrary, paragraphs 156, 157, 200, 201, 278-289, and associated figures were cited on page 6 of the final office action.  
Applicant goes on to allege “that there is simply no basis to support the notion that Kim’s KEY is a user plane key, let alone ‘a user plane integrity protection key,’ as claimed.”  Kim is not relied upon for disclosure of a user plane integrity protection key.  Kim is relied upon for disclosure of a user plane protection key, which corresponds, for example, to KEY in the cited portions of Kim.  Also, the advisory action, for example, cited paragraph 289 as showing that KEY is used to protect user plane data, such as DRB data, and Applicant has provided no response thereto.  Thus, such stands as an undisputed fact.  
Applicant then appears to reiterate the above: “contrary to the Examiner’s assertion above, nothing in Kim suggests that its ‘KEY is used to protect such’ user plane data (supra).  In fact, there is no evidence that Kim’s KEY has any bearing with respect to user plane data.  Nor does the Examiner identify any part of Kim to suggest otherwise.”  To the contrary, the advisory action, for example, cited paragraph 289 as 
Additionally, one of ordinary skill in the art understands that DRB data is user plane data.  In fact, Wager, cited in the instant combination, proves this in paragraph 53 by stating “user plane traffic (DRB)”, thereby showing that DRB data is user plane traffic, as one of ordinary skill in the art would understand.  
Applicant alleges “Contrary to the Examiner’s assertion above, Wager makes no mention of the Kassisting-eNB key being generated by the assisting eNB.  Instead, Wager makes clear that the Kassisting-eNB key is generated by ‘a network node, such as in an anchor base station (e.g., an LTE anchor eNB) or in some other network node, such as an MME’ (¶ 84), i.e., nearly any network node except the assisting eNB.”  Applicant makes an intriguing argument, that Wager discloses generating the key by nearly any network node except the assisting eNB.  Indeed, since Applicant admits that Wager discloses generating such a key by “nearly any network node”, it would not be a stretch for one of ordinary skill in the art to generate such as key at the assisting eNB.  In fact, having knowledge of how to generate such as key at “nearly any network node” would clearly enable one of ordinary skill in the art to generate the key at any network node that is not within this set of “nearly any network node” that is clearly the majority of nodes.  As Applicant admits that the majority of nodes are disclosed as generating such a key, and the assisting eNB and anchor eNB are both eNBs, it is clear that one of ordinary skill in the art would not have any problem implementing a system in which the assisting eNB generates such a key.  
user plane keys are generated by a master base station.  Wager’s disclosure does not refute this fact, as Wager is silent as to its secondary/assisting eNB generating ‘a user plane integrity protection key.’  Thus, Wager does not make up for the shortcomings of Kim.”  To the contrary, as explained in the final office action, for example, Wager, paragraph 63, for example, makes perfectly clear that “If the Kassisting_eNB key is generated in the anchor eNB and sent to the assisting eNB, then the assisting eNB has access to Kassisting_eNB and the encryption and integrity keys that it derives.”  This makes clear that the assisting eNB receives Kassisting_eNB and then derives encryption and integrity keys.  Therefore, the secondary base station/assisting eNB certainly generates the user plane integrity protection key.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2015/0181593) in view of Wager (U.S. Patent Application Publication 2015/0092942).
Regarding Claim 21,
Kim discloses a key generation method comprising:
Generating, by a master base station, a basic key based on a shared base station key, wherein the shared base station key are shared between the master base station and a UE (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0282]: the UE and the eNB share the KeNB through the call setup procedure or handover procedure, for example);
Transmitting, by the master base station, to a secondary base station, the basic key and an adding request that requests establishment or addition of a DRB (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0283]-[0287]: P-ENB provides the NP-ENB with KeNB through the SCELL Add Request control message, for example);
Determining, by the secondary base station, a key parameter corresponding to the DRB in response to the adding request (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0285]: BEARER value obtained by decrementing DRB id of NP-DRB by 1, for example);

Transmitting, by the secondary base station, the key parameter to the master base station (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0156], Table 6: NP-ENB sends the P-ENB a control message accepting the SCell Add Request including Bearer configuration info includes list of bearers, for example);
Transmitting, by the master base station, the key parameter to the UE (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0157], Table 7: if the control message is received, P-ENB sends the UE an RCC control message including Offload bearer info including bearer list and bearer configuration information, bearer identifier of bearer list may be DRB id, for example);
Receiving, by the secondary base station, a first user plane data from the UE (Exemplary Citations: for example, Paragraphs 156, 157, 
Processing, by the secondary base station, the first user plane data according to the user plane protection key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to decipher NP-DRB UL data, for example);
But does not explicitly disclose that the basic key is generated from a shared key parameter shared between the master base station and the UE, that the user plane protection key is a user plane integrity key, that the key parameter is used in the key derivation function’s calculation, and checking integrity of the first user plane data.  
Wager, however, discloses generating, by a master base station, a basic key based on a shared base station key and a shared key parameter, wherein the shared base station key and the shared key parameter are shared between the master base station and a UE (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; generation of base key, assisting KeNB, or the like, from anchor eNB’s KeNB and other parameters, such as freshness parameters, random numbers, or the like, as examples);

Determining, by the secondary base station, a key parameter corresponding to the DRB in response to the adding request (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; any parameter for generating keys from assisting eNB’s key described above, for example);
Generating, by the secondary base station, a user plane integrity protection key, wherein the secondary base station generates the user plane integrity protection key according to the basic key and the key parameter by performing, using a key derivation function, calculation on the basic key and the key parameter (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; generation of integrity key, from assisting eNB’s key and other parameters, for example);
Receiving, by the secondary base station, a first user plane data from the UE (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; receiving data from UE, for example);

Additionally, Applicant admits, on page 11 of the response dated 2/19/2021, “Wager makes clear that the Kassisting-eNB key is generated by ‘a network node, such as in an anchor base station (e.g., an LTE anchor eNB) or in some other network node, such as an MME’ (¶ 84), i.e., nearly any network node except the assisting eNB.”  Applicant makes it perfectly clear that Wager discloses generating the key by nearly any network node except the assisting eNB.  Indeed, since Applicant admits that Wager discloses generating such a key by “nearly any network node”, it would not be a stretch for one of ordinary skill in the art to generate such as key at the assisting eNB.  In fact, having knowledge of how to generate such as assisting-eNB corresponds to the claimed user plane integrity protection key (as opposed to the above-discussed generation of the integrity key, from assisting eNB’s key and other parameters.  
Regarding Claim 31,
Claim 31 is a system claim that corresponds to method claim 21 and is rejected for the same reasons.  
Regarding Claim 22,
Kim as modified by Wager discloses the method of claim 21, in addition, Kim discloses performing, by the secondary base station, protection of the first user plane data according to the user plane protection key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to cipher NP-DRB DL data, for example); and
Sending, by the secondary base station to the UE, the first user plane data after performing the protection on the first user plane data 
Wager discloses performing, by the secondary base station, integrity protection of the first user plane data according to the user plane integrity protection key (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; integrity protecting data, for example); and
Sending, by the secondary base station to the UE, the first user plane data after performing the integrity protection on the first user plane data (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; sending the data, for example).  
Regarding Claim 32,
Claim 32 is a system claim that corresponds to method claim 22 and is rejected for the same reasons.  
Regarding Claim 23,
Kim as modified by Wager discloses the method of claim  21, in addition, Kim discloses receiving, by the UE, the key parameter from the master base station (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0200]: P-ENB sends the UE a PDCP STATUS REPORT by referencing UL 
Generating, by the UE, the user plane protection key according to the basic key and the key parameter (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-[0279]: encryption algorithm using KeNB and COUNT is used for NP-DRB UL data, which is ciphered by the UE, for example);
Performing, by the UE, protection on the first user plane data according to the user plane protection key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-[0279]: encryption algorithm using KeNB and COUNT is used for NP-DRB UL data, which is ciphered by the UE, for example); and
Sending, by the UE to the secondary base station, the first user plane data after performing the protection on the first user plane data (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-[0279]: encryption algorithm using KeNB and COUNT is used for NP-DRB UL data, which is ciphered by the UE and deciphered by the NP-ENB, for example); and
Wager discloses generating, by the UE, the user plane integrity protection key according to the basic key and the key parameter (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 
Performing, by the UE, integrity protection on the first user plane data according to the user plane integrity protection key (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; integrity protection, for example); and
Sending, by the UE to the secondary base station, the first user plane data after performing the integrity protection on the first user plane data (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; sending, for example).  
Regarding Claim 33,
Claim 33 is a system claim that corresponds to method claim 23 and is rejected for the same reasons.  
Additionally, claim 33 states “wherein the user plane integrity protection key is separately generated by the UE and the secondary base station, thereby reducing load of the master base station”, which is intended use and met by the combination of Kim as modified by Wager’s disclosure and citations above as well as any system/method that performs the steps of the claim.  
Regarding Claim 24,

Receiving, by the secondary base station, second user plane data from the UE (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to decipher NP-DRB UL data from the UE, for example); and
Decrypting, by the secondary base station, the second user plane data according to the user plane cipher key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to decipher NP-DRB UL data, for example); and
Wager discloses generating, by the secondary base station, a user plan cipher key according to the basic key and the key parameter (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; generating encryption key, for example); 

Decrypting, by the secondary base station, the second user plane data according to the user plane cipher key (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; decrypting the data, for example).  
Regarding Claim 34,
Claim 34 is a system claim that corresponds to method claim 24 and is rejected for the same reasons.  
Regarding Claim 25,
Kim as modified by Wager discloses the method of claim 24, in addition, Kim discloses encrypting, by the secondary base station, a third user plane data according to the user plane cipher key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to cipher NP-DRB DL data, for example); and
Sending, by the secondary base station, the third user plane data to the UE after encrypting the third user plane data (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0289]: NP-ENB uses KEY to cipher NP-DRB DL data to send to the UE, for example); and

Sending, by the secondary base station, the third user plane data to the UE after encrypting the third user plane data (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; sending data, for example).  
Regarding Claim 35,
Claim 35 is a system claim that corresponds to method claim 25 and is rejected for the same reasons.  
Regarding Claim 26,
Kim as modified by Wager discloses the method of claim 24, in addition, Kim discloses generating, by the UE, the user plane cipher key according to the basic key and the key parameter (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-[0279]: encryption algorithm using KeNB and COUNT is used for NP-DRB UL data, which is ciphered by the UE, for example);
Encrypting, by the UE, the second user plane data according to the user plane cipher key (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-
Sending, by the UE to the secondary base station, the second user plane data after encrypting the second user plane data (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0278]-[0279]: encryption algorithm using KeNB and COUNT is used for NP-DRB UL data, which is ciphered by the UE and deciphered by the NP-ENB, for example); and
Wager discloses generating, by the UE, the user plane cipher key according to the basic key and the key parameter (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; generating encryption key from assisting eNB key and other parameter(s), for example);
Encrypting, by the UE, the second user plane data according to the user plane cipher key (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; encrypting, for example); and
Sending, by the UE to the secondary base station, the second user plane data after encrypting the second user plane data (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; sending, for example). 
Regarding Claim 36,

Regarding Claim 27,
Kim as modified by Wager discloses the method of claim 21, in addition, Kim discloses that determining the key parameter comprises allocating the key parameter (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0285]: BEARER value obtained by decrementing DRB id of NP-DRB by 1, for example); and
Wager discloses that determining the key parameter comprises allocating the key parameter (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; parameters are allocated somehow, for example).  
Regarding Claim 28,
Kim as modified by Wager discloses the method of claim 21, in addition, Kim discloses that determining the key parameter comprises generating the key parameter (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0285]: BEARER value obtained by decrementing DRB id of NP-DRB by 1, for example); and
Wager discloses that determining the key parameter comprises generating the key parameter (Exemplary Citations: for example, Abstract, 
Regarding Claim 29,
Kim as modified by Wager discloses the method of claim 21, in addition, Kim discloses separately generating, by the UE, the basic key based on the shared base station key and the shared key parameter, wherein the basic key is a key of the secondary base station (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0284]: KeNB is root key used by NP-ENB, for example, and UE generating the same keys, for example); and
Wager discloses separately generating, by the UE, the basic key based on the shared base station key and the shared key parameter, wherein the basic key is a key of the secondary base station (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures; assisting eNB key, for example, and UE generating the same keys, for example).  
Regarding Claim 39,
Claim 39 is a system claim that corresponds to method claim 29 and is rejected for the same reasons.  
Regarding Claim 30,
Kim as modified by Wager discloses the method of claim 21, in addition, Wager discloses that the key parameter comprises at least one of a random number, a counter value, or an identifier of the DRB 
Regarding Claim 37,
Kim as modified by Wager discloses the system of claim 31, in addition, Kim discloses that the master base station is further configured to determine the key parameter by allocating or generating the key parameter (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures); and
Wager discloses that the master base station is further configured to determine the key parameter by allocating or generating the key parameter (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures).  
Regarding Claim 38,
Kim as modified by Wager discloses the system of claim 31, in addition, Kim discloses that the master base station is further configured to determine the key parameter by obtaining the key parameter from the adding request (Exemplary Citations: for example, Paragraphs 156, 157, 200, 201, 278-289, and associated figures, for example, par. [0283]-[0287]: P-ENB provides the NP-ENB with KeNB and BEARER through the SCELL Add Request control message, for example).  
Regarding Claim 40,

Wager discloses that the UE is communicatively coupled to the master base station and the secondary base station, wherein different user plane keys between the UE and the secondary base station exist for different DRBs allocated to the UE, and wherein the UE and the secondary base station separately generate the different user plane keys (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 50-53, 57, 59-63, 65-71, 78, 84-88, 90-94, and associated figures).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432